 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamstersLocal 26;InternationalUnionof Operating1THE BUSINESS OF THE EMPLOYEREngineers,Local 841;Laborers International Unionof North America,Local 624 and Local Union No.51, International Brotherhood of Electrical Workers,AFL-CIO and John Burns Construction Com-pany.'Case 38-CD-92April 19, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Local Union No. 51, InternationalBrotherhood of Electrical Workers, AFL-CIO (here-inafter referred to as Local 51, IBEW, or Electricians),alleging that Teamsters Local 26 (hereinafter referredto as Teamsters), International Union of OperatingEngineers, Local 841 (hereinafter referred to as Oper-ating Engineers or Local 841), and Laborers Interna-tionalUnion of North America, Local 624(hereinafter referred to as Laborers or Local 624),violated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring the Employer to assign the work in disputetoTeamsters,Operating Engineers, and Laborersrather than to employees of the Employer, John BurnsConstruction Company (hereinafter referred to asBurns or Employer), represented by Local 51, IBEW.Pursuant to notice, a hearing was held before HearingOfficerWilliam G. Stack on December 14, 1972, atDanville, Illinois. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, a brief wasfiled by Teamsters, Operating Engineers, and Labor-ers, and by Local 51, IBEW, respectively.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the briefs, and hereby makes the fol-lowing findings:1The name of the Employer,party in interest,appears as corrected at thehearing.The parties stipulated that the Employeris an Illi-nois corporation engaged in the business of contract-ing and construction work in various places in Illinois.During the last 12 months, a representative period, theEmployer purchased goods valuedinexcess of$50,000 from sellers located outside the State of Illi-nois,which goods were hereafter shipped into theState of Illinois. Accordingly, we find that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Team-sters,Operating Engineers, Laborers (hereinafter re-ferred to as the Respondent Unions), and Local 51,IBEW, are labor organizations within the meaning ofSection 2(5) of the Act.IIITHE DISPUTEA. TheWork at IssueThe work in dispute is the digging of trench inpublic streets, laying and installing 6-inch conduit,pouring concrete over the conduit, installing man-holes, refilling of trench, restoring the surfaces of thestreets, and the hauling of material to and from thejobsite.B. Background and Facts of the DisputeThe Employer is a construction company whichprior to 1971 had operated exclusively in the Chicago,Illinois,metropolitanarea.The primary work of theEmployer is the laying of underground conduit forutilities. In 1971, the Employer decided to expand itsoperations to downstateIllinois. In November 1971,it succeeded in obtaining a contract with CILCO, thePeoria area power utility, to install underground con-duit. That utility company suggested that the Employ-er obtain employees for this work from Local 51,IBEW,a lineman localwhose members performedsuch workin a large areaof downstate Illinois. TheEmployer agreed and subsequently entered into anagreementwith Local 51, IBEW.Thereafter, the Employer performed nine jobs indownstateIllinois usingexclusively employees repre-sented by Local 51, IBEW, and without experiencingany jurisdictional work problems. These jobs wereperformed not only in Peoria, but also in various otherdownstateIllinois locationsincluding Champaign,203 NLRB No. 7 TEAMSTERSLOCAL 26Urbana, and Decatur. Each job involved substantial-ly the same equipment and same job classifications ofwork. Specifically, the job classifications were equip-ment operator, truckdriver, installers of conduit, andforeman. The equipment utilized in this work includ-ed a backhoe loader, an air compressor, a pickuptruck, and a 2-axle dump truck. The crew in these jobsranged from three to perhaps eight members and fluc-tuated according to the amount of work there was tobe performed. The jobs lasted from 1-1/2 week toabout 8 weeks. Each job was performed pursuant toa contract between Burns and a utility company, ei-ther the local power company or the Illinois Tele-phone Company. In all these jobs, the Employerretained and utilized his key personnel, brought fromthe Chicago metropolitan area, which included a fore-man, an operating engineer, a teamster, and ordinari-ly at least one laborer. These employees were paidpursuant to the collective-bargaining contracts be-tween the Employer and the Chicago Building TradeUnions, plus a per diem expense of $20 per day. Addi-tional employees used by the Employer were hiredthrough Local 51, IBEW, and were paid pursuant toa collective-bargaining contract between the Employ-er and Local 51, IBEW.In October 1972, the Employer subcontracted withthe Illinois Power Company to install a 6-inch conduitunder several blocks of public streets in Danville, Illi-nois. It assigned the job to employees represented byLocal 51. Hayes, an executive of the Employer, ex-plained that Burns' preference for Local 51 is basedprimarily on its need for a flexible crew that wouldmove to any area downstate and from one job classifi-cation of work to another.On October 30, 1972, the Employer started on theDanville project, located at the corner of Hazel andMain Streets, Danville, Illinois. It began with investi-gative drilling to determine where utility lines werelocated under the public street. While thus engaged,according to the stipulation of the parties, theCharged Parties (Teamsters, Operating Engineers,and Laborers) picketed the said jobsite of the Em-ployer on or about November 6, 1972, for the purposeof causing a change in work assignments from em-ployees represented by Local 51, IBEW, to employeesrepresented by the three Respondent Unions, whichresulted in the shutdown of the Employer's construc-tion at that jobsite. The Respondent Unions basedtheir claim on traditional practice of the buildingtrade unions in the Danville area.C. The Contentionsof thePartiesThe Employercontends that the assignment of thework to employees representedby Local51, IBEW,27should not be changed because it offers the Companygreaterefficiency and economy.It arguesthat theemployees represented by Local 51, IBEW,possess allthe skills to perform the disputed work and that itwould be inefficient and uneconomical for the Em-ployer to hire employees represented by the Respon-dentUnions solely for this purpose,consideringfurther that the Employer is accustomed to the styleand performance of the former but not the lattergroup of employees; Local 51, unlike the RespondentUnions, can supply the Employer the kind of flexibili-ty it needs: a crew of employees that can move fromone jobsite to another 2 as well as from one jobclassi-fication of work to another. The Employer furtherargues thatthe assignmentof this work to Local 51,IBEW,as inconformity with the Employer's pastpractice; the terms of its collective-bargaining agree-ment with Local 51, IBEW; and with the industrialpractice in downstateIllinois.Local 51, IBEW, contends that itsmeipbers areentitled to perform the work in question based on theEmployer'sassignment,past practice (the Employerhad used employees represented by Local 51, IBEW,on 9 or 10 other projects in downstateIllinois duringthe year preceding the Danville, Illinois,job), and itscollective-bargainingagreementwith the Employer.The Respondent Unions contend that the work indispute is traditionallyassignedto theirmembers un-der existing area practice and that building tradesconstructionmen, represented by the RespondentUnions, have always done this work in the Danville,Illinois,area;Local 51, IBEW,members are linemenand so assignmentof the work to them would resultin confusingarea practice within the Danville, Illi-nois,area.They also contend that they are entitled tothe work because they have the necessary skills for thework and will offer the Employer flexibilityin the useof employees to atleast aslarge an extent as doesLocal 51, IBEW. Finally, the Respondents disputecertain claims,namely, that the Employer's assign-ment to Local 51, IBEW,is economicalbecause thecost accruing to the Employer by importation of mento the jobsite is more than the cost of employing localbuilding trades union men represented by Respon-dent Unions; that a written contractexistsbetweenthe Employer and Local 51, IBEW, covering the dis-puted work; and that theassignmentsof work madeby the Employer to Local 51, IBEW, should be fol-lowed, since four out of six employees on the job are2The Employerasserts that it contracted for the work in question with theunderstanding that the work would be performed as in the past under itscontract withLocal 51,IBEW, because it had not experienced any junsdic-tional work dispute problem in its use of the members of that Union in thedownstate area,and because the contract permitted flexibility, since it cov-ered a wide geographical area. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDteamsters, laborers, or operating engineers, who tradi-tionally are members of the building trades, ratherthan linemen.D. Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon a method for thevoluntary adjustment of the dispute.The parties stipulated that there is reasonable causeto believe that on or about November 6, 1972, theTeamsters Local 26, the Laborers Local 624, and theOperating Engineers Local 841, picketed the jobsite ofJohn Burns Construction Company located at Mainand Hazel Streets in Danville, Illinois, for the purposeof causing a change in the workassignmentof digginga trench in public streets, laying conduit,installingmanholes, refilling trench, restoring surfaces, andhauling materials to and from the jobsite, from em-ployees represented by Local 51, IBEW, to employeesrepresented by Teamsters Local 26, Laborers Local624, and and Operating Engineers Local 841.On the basis of the entire record and the stipulationof the parties, we find that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before theBoard for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.' As theBoard has stated, its determination in the jurisdiction-al dispute case is an act of judgment based on com-monsense and experience reached by balancing thosefactors involved in a particular case.'1.Collective-bargaining agreementsLocal51, IBEW,put in evidence a letter of assentsigned in October1971, wherebythe Employer agreedto comply with all of the terms and conditions ofemployment contained in the collective-bargainingagreement between the American Line BuildersChapter, NECA,and LocalUnion No.51, IBEW,which was also placed in evidence. It does not appearIN L R.B. v. Radio & Television Broadcast Engineers Union,Local 1212,International Brotherhoodof ElectricalWorkers [Columbia Broadcasting Sys-tem],364U.S. 573 (1961).4 International Associationof Machinists (J A Jones Construction Compa-ny),135 NLRB 1402.that this contract specifically covers the work in dis-pute. In addition, Local 51, IBEW, also introduced inevidence a second collective-bargaining agreementbetween it and American Line Builders Chapter,NECA. Although the Employer is not a named partyin this contract, an IBEW executive testified that ithas an oral understanding with the Employer that thiscontract covers the work in dispute. Also, an execu-tive of the Employer testified that the Employer as-sumed that the work in question was covered by theabove contract with Local 51, IBEW, and it has abid-ed by the contract terms. The Employer has no con-tractual relations with the Respondent Unions eithercollectively or individually.2.Employer's past practiceSince moving its construction work to downstateIllinois inNovember 1971, the Employer has per-formed nine jobs similar to the one in question. Inperforming each job, the Employer has retained andused its key employees from the Chicago metropoli-tan area. To supplement these employees, the Em-ployer has hired additional employees through Local51, IBEW, who were paid pursuant to the above-described collective-bargaining contract between theEmployer and that Union.The Employer presented evidence that since it be-gan the use of this composite crew of his Chicago-based employees and supplementary employees rep-resented by Local 51, IBEW, the Employer has notexperienced any jurisdictional work disputes asidefrom the instant case. At no time, the evidence furthershows, has the Employer assigned the disputed workto employees represented by Respondent Unions; norhas the Employer used employees represented by anyof these Unions in its operations.3.Relative skillsBoth the Respondent Unions and Local 51, IBEW,possessthe requisite skills necessary to perform thework in dispute. Members of Local 51, IBEW, haveperformed similar work to the Employer's satisfactionfor the past year.4.Area practiceTheRespondentUnions introduced evidenceshowing that historically in the Danville area the typeof work now in dispute has invariably been performedby the building trades who are represented by theRespondent Unions.Local 51, IBEW, introduced evidence showing thatemployees represented by it performed the work in TEAMSTERSLOCAL 2629question in other various downstateIllinois areas, in-cluding Peoria, Decatur, Galesburg, Champaign, Ur-bana, Springfield, etc., but not in the Danville,Illinois, area.The record shows that whereas the Employer hadin the past engaged in conduit installations in theabove-mentioned downstate Illinois areas, duringwhich operations it used employees represented byLocal 51, IBEW, the Employer had never before theinstant casedone any constructionor installationwork in the Danville area.5.Economy and efficiencyAn executive of the Employer testified that Burnswants to develop a crew that has the expertise toinstall underground conduit and that is flexiblebothin its ability to move from one area to another withoutthe necessity of hiring and training new employeesandin its willingness and ability to move from one jobclassification of work to another, if necessary to max-imize the use of its employees, considering the smallsize of its operations.Local 51, IBEW, introduced evidence showing thatitgives the Employer the two aspects of flexibilityneeded. On the other hand, Respondent Unions intro-duced evidence showing that while they can give theEmployer flexibility to the extent that the Employerneeds a crew that is available anywhere in downstateIllinois, theirmembers are restricted to their re-spective, specialized jobs by contract.ConclusionThe foregoing factors, including specifically effi-ciency and economy of operationaswell as theEmployer's past practice and its agreement with Local51, IBEW, justify the award of the disputed work tomembers of Local 51, IBEW. Nevertheless, the Re-spondent Unions contend that the work involved inthis case is the same job which, in the Danville area,has been traditionally and exclusively performed bytheir members. But the weight of this argument, in ourview, is overcome by a consideration of theEmployer's past practice: in other parts of downstateIllinois, for the past year, prior to this Danville, Illi-nois, job, the Employer had successfully completedother jobs similar to the one in question and in all ofthem had used employees represented by Local 51,IBEW, without experiencing any jurisdictional workdisputes. The Employer has continuously retained theuse of Local 51, IBEW, and has moved from onejobsite to another with employees represented by it.Such continuity of contact is conducive to efficiencyof operation. Moreover, these same employees havebeen found by the Employer to be able to move easilyfrom one job classification of work to another so asto be fully occupied during the entire work period.Again, such flexibility as this encourages maximumeconomy of operation which, based on the Respon-dents' admission,would be denied the Employer if thework in dispute were to be awarded to the Respon-dent Unions. Moreover, the Employerhas assignedthe disputed work to Local 51, IBEW, pursuant to thecontractual relationship with the Union. These fac-tors clearly favor an award to the employees repre-sented by Local 51, IBEW.In view of the foregoing, we conclude that employ-ees represented by Local 51, IBEW, are entitled toperform the work in dispute. In making this deter-mination, we are assigning the disputed work to em-ployees of Burns who are represented by Local UnionNo. 51, International Brotherhood of ElectricalWorkers, AFL-CIO, but not to that Union or itsmembers. Our present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of John Burns Construction Compa-ny, who are currently represented by Local UnionsNo. 51, International Brotherhood of ElectricalWorkers, AFL-CIO, are entitled to perform the workof digging trench in public streets, laying and install-ing conduit, pouring concrete over the conduit, in-stalling manholes, refillingtrench, restoring surfaces,and hauling material to and from the jobsite in Dan-ville, Illinois.2.Teamsters Local 26; International Union of Op-erating Engineers, Local 841; and Laborers Interna-tional Union of North America, Local 624, are notentitled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require John Burns ConstructionCompany toassignthe above-described undergroundconduit installation work to workers represented bythem. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Within 10 days from the date of this Decisionand Determination of Dispute,Teamsters Local 26;International Union of Operating Engineers, Local841; and Laborers International Union of NorthAmerica,Local 624, shall notify the Regional Direc-tor for Region 13,in writing,whether or not they willassign the work in disputeto workers represented byrefrain fromforcing orrequiringthe Employer bymeansproscribed by Section 8(b)(4)(D) of the Act, toTeamsters,OperatingEngineers, and Laborers, ratherthan to employees representedby Local 51, IBEW.